Citation Nr: 0120552	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  96-04 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1943 to June 1965.

This appeal came to the Board of Veterans' Appeals (Board) 
from a September 1995 RO rating decision that denied service 
connection for clubfeet and determined that the veteran had 
not submitted a well-grounded claim for service connection 
for a bilateral leg disability.  The Board remanded the case 
to the RO in December 1997 for additional development.  In a 
May 1999 decision, the Board denied the claims.

The veteran then appealed the May 1999 decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).  He also appointed Kathy A. 
Lieberman, attorney, to represent him before the Court.  In 
an October 2000 order, the Court granted an October 2000 
joint motion from the parties to dismiss the issue of service 
connection for clubfeet and to vacate and remand the issue of 
service connection for a bilateral leg disability.

In a December 2000 letter, the RO asked the attorney whether 
she would continue to represent the veteran before VA and 
whether she had additional evidence and/or argument to 
submit.  In March 2001, the attorney requested an extension 
of 60-days to submit additional information, and the RO 
granted this request.  In May 2001, the attorney submitted 
authorization to represent the veteran before VA and 
additional evidence and argument.


REMAND

Copies of the October 2000 joint motion of the parties, the 
October 2000 Court order, and the correspondence and 
information received from the attorney in 2001 have been 
paced in the veteran's claims folder.  After review of the 
record and Court instructions, it is the determination of the 
Board that additional evidentiary development and 
adjudicative action is required, as detailed below.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) eliminated the concept 
of a well-grounded claim and redefined VA's duty to assist a 
veteran in the development of a claim.  In this case, there 
is additional VA duty to assist the veteran in the 
development of his claim.

The RO should advise the veteran of the evidence needed to 
successfully prove his claim for service connection for a 
bilateral leg disability.  The RO should also assist him in 
obtaining any relevant evidence and schedule the veteran for 
a VA medical examination to determine the nature and extent 
of his disabilities of the legs, other than clubfeet, and to 
obtain an opinion as to the etiology of any leg condition 
found.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for problems with his legs and 
feet since separation from service.  
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file, including all reports of his 
medical treatment at the hospital at Fort 
Meade, Maryland since June 1965.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of his leg and 
ankle problems, other than clubfeet, and 
to obtain an opinion as to the etiology 
of any disability found other than 
clubfeet.  The examiner should give a 
fully reasoned opinion as to the etiology 
of any leg, ankle or foot disorder found, 
other than clubfeet, but including 
chronic ankle swelling, including an 
opinion as to whether it is at least as 
likely as not that the disorder is due to 
an incident of service.  The examiner 
should support the opinion by discussing 
medical principles as applied to the 
specific medical evidence in the 
veteran's case, including the medical 
evidence noted in the October 2000 joint 
motion of the parties.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to him or her and 
reviewed prior to the examination.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should review the veteran's 
claim for service connection for a 
bilateral leg disability.  If action is 
adverse to him, an appropriate 
supplemental statement of the case should 
be sent to him and his attorney.  They 
should be afforded the opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




